Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 2 is showing a sectional view but no hatching as been provided, figure 2 needs to include hatching, see 37 CFR 1.84(h)(3).  
Figure 2, characters 104 and 112 are said to be the rotor and rotor arm, however the lead lines for these characters appear to be pointing to the void between the rotor and bearing, these lead lines should terminate at the particular part they are said to be indicating. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claims 2 and 3 reference a “first” stop and a “second” stop, based on the record the terms first and second are meant to be nomenclature.  Based on this the recitation of claim 3 which is reciting the second stop only (not the first) the claim is being interpreted as only requiring one stop which can be given the name “second stop”.
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
Claim 1, line 7 “spring an” should read - -spring being an- -.
Claim 8, line 12 “spring an” should read - -spring being an- -.
Claim 15, line 16 “spring an” should read - -spring being an- -.
Appropriate correction is required.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 14, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohra, USP 4,693,616.
Regarding claim 1, Rohra discloses a bearing assembly of a gas turbine engine, comprising: a bearing inner race (1b in specification, not labeled in drawings but it is the ring attached to 16 in figure 1 or 4 in figure 2); a bearing outer race (1 in drawings) located radially outboard of the bearing inner race; a plurality of bearing elements (rollers) located between the bearing inner race and the bearing outer race; and a centering spring (portion labeled 1a in figures 1 and 2) operably connected to and supporting of the bearing outer race, the centering spring [being] an annular structure including: a base portion (portion attached to the axial end face of the outer ring main body); a tip portion (end attached to 5 in figure 1 or 16 in figure 2); and a plurality of beams (the portion 1a is a squirrel cage which is a spring element made out of a plurality of beams connecting two ring elements) extending axially between the base portion and the tip portion; wherein the bearing outer race and the centering spring are configured to rotate about an engine central longitudinal axis (the bearing is between the high pressure and low pressure shaft/rotor assemblies of the turbine thus both inner and outer ring assemblies of the bearing rotate).
Regarding claim 7, Rohra discloses that the bearing inner race and the bearing outer race independently rotate about the engine central longitudinal axis, connected to different engine spools (the shafts/rotors are part of different spooling assemblies of the turbine in Rohra, both units rotate and thus the races independently rotate).
Regarding claim 8, Rohra discloses a shaft assembly of a gas turbine engine (bearing that supports a shaft of a turbine, see column 1), comprising: a first shaft (16/18 in figure 1 or 4 in figure 2) disposed at and rotatable about an engine central longitudinal axis; a second shaft (4 in figure or 16 in figure 2, attached to impeller 3 and forms a shaft element) concentric with the first shaft; and a bearing assembly supportive of the second shaft relative to the first shaft, the bearing assembly including: a bearing inner race (1b in specification, not labeled in drawings but it is the ring attached to 16 in figure 1 or 4 in figure 2) disposed at the first shaft; a bearing outer race (1 in drawings) located radially outboard of the bearing inner race and disposed at the second shaft; a plurality of bearing elements (rollers) located between the bearing inner race and the bearing outer race; and a centering spring (portion labeled 1a in figures 1 and 2) operably connected to and supporting of the bearing outer race, the centering spring [being] an annular structure including: a base portion (portion attached to the axial end face of the outer ring main body); a tip portion (end attached to 5 in figure 1 or 16 in figure 2); and a plurality of beams (the portion 1a is a squirrel cage which is a spring element made out of a plurality of beams connecting two ring elements) extending axially between the base portion and the tip portion. 
Regarding claim 14, Rohra discloses that the first and second shafts are configured to independently rotate about the engine central longitudinal axis (the shafts/rotors are part of different spooling assemblies of the turbine in Rohra, both units rotate and thus the shafts independently rotate).
Regarding claim 15, Rohra discloses a gas turbine engine (Rohra discloses in the background that the invention is related to turbines and specifically references background information that is related to gas turbine engines, as the invention is related to gas turbines the structure of the turbine surrounding the bearing area would be generally the same as all other turbines and would include the common structure of a combustor and turbine), comprising: a combustor; and a turbine section driven by combustion gasses of the combustor, the turbine section including: a first shaft (16/18 in figure 1 or 4 in figure 2) disposed at and rotatable about an engine central longitudinal axis; a second shaft (4 in figure or 16 in figure 2, attached to impeller 3 and forms a shaft element) concentric with the first shaft; and a bearing assembly supportive of the second shaft relative to the first shaft, the bearing assembly including: a bearing inner race (1b in specification, not labeled in drawings but it is the ring attached to 16 in figure 1 or 4 in figure 2) disposed at the first shaft; a bearing outer race (1 in drawings) located radially outboard of the bearing inner race and disposed at the second shaft; a plurality of bearing elements (rollers) located between the bearing inner race and the bearing outer race; and a centering spring (portion labeled 1a in figures 1 and 2) operably connected to and supporting of the bearing outer race, the centering spring [being] an annular structure including: a base portion (portion attached to the axial end face of the outer ring main body); a tip portion (end attached to 5 in figure 1 or 16 in figure 2); and a plurality of beams (the portion 1a is a squirrel cage which is a spring element made out of a plurality of beams connecting two ring elements) extending axially between the base portion and the tip portion. 
Regarding claim 20, Rohra discloses that the first and second shafts are configured to independently rotate about the engine central longitudinal axis (the shafts/rotors are part of different spooling assemblies of the turbine in Rohra, both units rotate and thus the shafts independently rotate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohra, USP 4,693,616, as applied to claims 1 and 8, and further in view of Takaoka, USP 10,400,819.
Regarding claims 5 and 12, Rohra discloses that the outer ring and spring element are integrated to form one piece and thus Rohra does not disclose that the outer ring is secured to the tip portion via one or more fasteners.
Takaoka teaches as an alternative to the parts being integrated (figure 2, 46 shows integrated configuration like Rohra) that the parts can be separated with an outer ring (46, see figure 3) that is attached to the retaining element (spring element 44) at a tip end portion (left side of assembly 44) via one or more fasteners (59 and corresponding plate 58, similar to applicant’s retaining ring).
It would have been obvious to one having ordinary skill in the art to modify Rohra and substitute an integrated one piece assembly with a two piece assembly where the outer ring is secured to a tip end of the mounting/spring element using one or more fasteners, as taught by Takaoka, since the one piece and multiple piece assemblies are disclosed in Takaoka as being variations of each other.  Substituting for one known variation for another that performs the same function, positions and retains the outer ring in the proper locations, is not inventive.  Regardless if the outer ring is one-piece with the spring or separated and attached using a fastening mechanism the assembly of an outer ring attached to spring element remains the same and performs the same function.


Claim(s) 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohra, USP 4,693,616, as applied to claims 1, 8 and 15, and further in view of Von Berg (Berg), USP 9,869,206.
Regarding claims 6, 13 and 19, Rohra does not disclose that a thickness of the plurality of beams varies in one or more of a radial or circumferential direction along an axial length of the plurality of beams.
Berg teaches that the beams in a center spring arrangement can be tapered so that the thickness of the beams varies in the radial and circumferential direction along the length of the beam (see figure 2, and 82 in figures 5 and 7) for the purpose of providing a particular spring rate (see column 4, lines 26-45, in other words what Berg is stating is that the geometry can be varied to arrive at a desired spring rate for the beam portion).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Rohra and change the shape of the beam portions so that the thickness of the beams varies in the radial and/or circumferential direction along the length of the beam, as taught by Berg, for the purpose of providing a particular spring rate, or put another way the shape of the beam controls the spring rate, changing the shape of the beam to change the spring rate would have been within the level of ordinary skill in the art at the time of filing as suggested by Berg. 
Allowable Subject Matter
Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2, 3, 9, 10, 16 and 17, the mounting configuration of Rohra includes a squirrel cage that extends in the axial direction from an end face of the outer shaft and thus the squirrel cage does not include the stops and their related usage as defined by the claims.
Regarding claims 4, 11 and 18, Rohra discloses a one piece unit for the outer ring and the squirrel cage mount and thus does not disclose the use of the slot for attaching the parts together wherein the outer race has a first end inserted into the one or more slots.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656